MORRISON, Judge.
Relator filed a writ of habeas corpus with the Honorable Henry King, Judge of the Criminal District Court No. 2 of Dallas County, Texas, who granted the same and made it returnable to this court.
From the writ it appears that relator was on June 24, 1939, convicted as an habitual criminal in the district court of Tar-rant County and given a life sentence.
Relator was at liberty by virtue of reprieves, extensions of reprieve, and a conditional pardon from 1941 until 1947.
On January 9, 1947, the Governor revoked a conditional pardon theretofore granted relator and ordered relator’s return to the penitentiary to serve the balance of his original sentence and denied him credit for any time while he was at liberty under clemency.
Relator contends that this revocation is void because the order of revocation does not show that he was guilty of a violation of any of the conditions of the conditional pardon.
*62The conditional pardon was predicated upon Executive Proclamation #4795, dated July 30, 1942, which provided that the same might be revoked if relator “is guilty at any time of any misconduct or violation of the law or — for any other reason the Governor may deem sufficient.”
This became a contract, and relator is bound by its terms.
This court will not inquire into the reasons motivating the Governor in revoking relator’s conditional pardon. The writ is denied.